Mr. Justice Tbunkev
delivered the opinion of the Court,
It is highly improbable that a magistrate would so conduct himself at the hearing and discharge of persons accused of crime, that his docket would not be conclusive that the cases were dismissed as unfounded. No evidence was offered by the defendant, nothing impeaches the good faith of the plaintiff in the performance of his official duty, and therefore the fourth, fifth and sixth assignments are not well taken. Nor is there anything in the case to require notice of the third assignment.
The eleventh section of the Act of 1791 provided that cost on bills returned ignoramus by the grand jury should be paid out of the county stock, and not by the party charged with any felony, breach of the peace or other indictable offence. Section 13 of that Act, still in force, provides “ that when any person shall be brought before a court, justice of the peace, or other magistrate, on the charge of having committed a crime, if such charge shall appear unfounded, the cost shall be paid out of the county stock, and not by such innocent person. The word “crime” is used in its general sense and means all indictable offences, just as it is used and means in section 64 in the Criminal Procedure Act of 1860. The context in the Act of 1791, as well as in the Act of 1860, shows that the word “ crime ” includes indictable misdemeanors. Properly speaking, crimes and misdemeanors are synonymous terms; in common usage the word “crimes” is made to denote such offences as are of a deeper and more atrocious dye, while smaller faults are comprised under the gentler names of “misdemeanors: 4 Blackstone Com., 5.
The word “crime ” is not a synonym of “felony.” In the Criminal Procedure Act some provisions are made respecting costs in all prosecutions, except felony. Some crimes are felonies, others are commonly called misdemeanors; and often *380infamous crimes, as forgery and perjury, are called misdemeanors, thereby distinguishing them from felonies, in our statutes relating to costs in criminal cases. The provision respecting costs “in all cases of conviction of any crime ” applies to felonies and misdemeanors.
Section 13 of the Act of 1791 applies to every case where a person is before a magistrate on a charge of having committed a crime, and the charge appears unfounded. No difference is made between crimes that are felonious and those that are not felonious, or by reason of some being infamous and others not, or because some are of a deeper dye than others. The innocent person shall not pay costs. Prosecutions made in good' faith are not discouraged by permitting the magistrate to impose the costs on the party who made complaint. This statute has stood for nearly a century, and still seems in accord with the wise policy of the Commonwealth.
If it be true, as alleged, that the justices of the peace in Le-high county, until recently, imposed the costs of unfounded prosecutions upon the complainant, or some other private person, it is well that they have at last learned not to violate the statute.
Judgment affirmed.